DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 08/06/2021.
Claims 1-3, 5, 8, 10-13, 15, 18, and 20 are amended.
Claims 6 and 16 are cancelled.
Claims 1-5, 7-15, and 17-20 are pending in the application. 
The objections to claims 1-20 are withdrawn because the claims have been amended which overcome the objections.
The 101 abstract idea rejections against claims 1-20 are withdrawn because the claims have been amended which overcome the rejections.
The 112(a) rejections to claims 10 and 20 are withdrawn because the claims have been amended which overcome the rejection.

Response to Applicant’s Arguments
Regarding 35 U.S.C 103 rejections, the Applicant’s argument in the Remarks filed /06/2021, starting at the beginning of page 6, that “1. data "resolution" clearly disclosed and explained in the specification”.  The Applicant’s argument is fully considered.  However, the Examiner respectfully disagree because the argument is not persuasive.  The reason being that the Examiner stated in the previous Final office action "The instant specification does not clearly define the term resolution or how the resolution is measured for each supported device in the specification or the claims...”.  Clearly define the term resolution, or set forth a clear definition is not the same as disclosing or explaining the terms.  As a result, the example of explanation of the term “resolution” is not imported into the claim.  It is being interpreted as broadest reasonable interpretation for the purpose of prior art examination in light of the specification.
	The Applicant’s further argument “data "resolution" not disclosed or suggested in Nixon” starting at top of page 7 of the Remarks.  Specifically, the Applicant’s argument that the resolution in the claimed invention is related to “data storage rate” as recited in the amended claim.  The Applicant’s argument is fully considered.  However, the Examiner respectfully disagree because the Applicant’s argument is not persuasive and moot in view of new references.  In addition to the 112(b) rejection below for this phrase, the argument is moot because the disputed limitations are now taught by new combination of references.  Nixon however, does teach the data of different rates are collected or cached in its memory storage … with a respective indication of a time of each datum's collection/caching (e.g., a timestamp). When combined new references, WENDEL et al. (US 20160071228 A1, hereinafter Wendel) and Baynger et al. (US 20070081794 A1, hereinafter Baynger), with Nixon’s teaching, it teaches the claimed invention as best understood by the Examiner.	In conclusion, the new combination of Nixon, Wendel and Baynger teaches the disputed limitations of the claimed invention.

Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 11, the claims recite “the first portion of data was stored in the data source at a rate different from a rate at which the second portion of data was stored in the data source”. It is unclear if the limitation “data was stored in the data reduce the size of older data using various data resolution operators, such as by down- sampling, reducing the number of bits per sample, and/or increasing image compression ratios”.  Increasing image compression ratios does not necessarily mean the some data is lost such as lossy compression.  For example, a non-lossy compression can reduce data storage in the expense of using algorithm that cost more time to process but resulted in higher compression ratio while the data itself is not lost.	The dependent claims 2-5, 7-15, and 17-20 are rejected for the same reasons as that of claims 1 and 11.
	For the purpose of prior art examination, the limitations are interpreted as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 8, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon et al. (US 20170235298 A1, hereinafter Nixon) in view of WENDEL et al. (US 20160071228 A1, hereinafter Wendel) and further in view of Baynger et al. (US 20070081794 A1, hereinafter Baynger).
	Regarding claim 1, Nixon teaches a method, comprising:		identifying a data time interval (Nixon [0136] At a block 915, the big data appliance determines that a set period of time based on the first timestamp portion has elapsed.);		identifying data source in which data were stored during the data time interval (Nixon Fig. 1,
    PNG
    media_image1.png
    604
    790
    media_image1.png
    Greyscale
 
[0044] Examples of real-time data that may be cached or collected by provider nodes or devices 110 may include measurement data, configuration data, batch data, event data, maintenance data, and/or continuous data ... [Examiner note: provider nodes or devices 110 corresponds to the data source, the fact that they’re cached or collected indicated that the data was stored]; Nixon [0134] Referring to FIG. 9, the method 900 relates to storing process control data … the big data appliance receives process control data …; Nixon [0135] … for each record, examines the data to identify (1) a respective process variable, (2) a measurement value associated with the respective process variable, and (3) a timestamp including a first timestamp portion and second timestamp portion; Nixon  [0136] At a block 915, the big data appliance determines that a set period of time based set period of time has elapsed at block 920, the big data appliance identifies at least one statistical parameter from one or more of the plurality of records having a timestamp within the set period of time [Examiner note: the set period of time as the data time interval.  The fact that the data was collected from devices 110 within the time interval discloses that they were selected as the data sources for that time interval. Since the data sources were selected, they were identified and that’s interpreted as the identifying of the devices.]);		reading data from the data source, wherein the data read out from the data source are associated with respective timestamps that fall within the data time interval (Nixon [0134] … At a block 905 of the method 900, the big data appliance receives process control data …; Nixon [0137] When the set period of time has elapsed at block 920, the big data appliance identifies at least one statistical parameter from one or more of the plurality of records having a timestamp within the set period of time. The at least one statistical parameter may be one or more of: a high value of the respective one or more measurement values, a low value of the respective one or more measurement values ...), and wherein a first portion of the data that is read out from the data source has a resolution that is lower than a resolution of a second portion of data that is read out from the data source (Nixon [0053] The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.; [0046], … all data that a node 108 generates, receives, or observes is collected or cached in its memory storage … with a respective indication of a time of each datum's collection/caching (e.g., a timestamp); [0047] … Further, the rate at which data is collected at and delivered from the nodes 108 also need not be configured, selected or defined. Instead, the nodes 110, 112 (and, optionally, at least one of the other nodes 115) of the process control big data system 100 may automatically collect all data that is generated by, received at, or obtained by the node at the rate at which the data is generated, received or obtained, and may cause the collected data to be delivered in high fidelity [Examiner note: Nixon discloses the rates can be any rate that is generated at each device. As a result, data of arbitrary rates due to arbitrary devices (i.e. any device) would have different resolution from one device to another device, since the devices are not the same type.  Nixon teaches that data are retrieved from various data sources.  The instant application does not clearly define the resolution or how it is measured.  With data coming from various sources, Nixon does not require data to be of the same resolutions.  As a result, data taught by Nixon in one portion can have a different resolution than another data portion, and Nixon teaches an equivalent limitation to that of the claimed invention; Furthermore, a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’", see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)), also see MPEP 2111.04.  The data is a result of performing the steps positively recited by the claim. As a result, this limitation does not have patentable weight; Furthermore, Nixon teaches collected data are stored in memory storage, and all data (received, generated, etc.) are automatically collected, which is interpreted as all data that are collected are stored in memory storage, not some data or subsampled data]);		processing the data of the data stream (Nixon [0096] FIG. 4 … illustrating the use of appliance request servicers 125 to access the historized data stored at the data storage area 120 of the big data appliance 102. FIG. 4 includes a set of appliance request servicers or services 125a-125e that are each configured to access time-series data 120a and/or metadata 120b per the request of a requesting entity or application, such as a data requester 130a-130c or a data analysis engine 132a-132b; Nixon [0100] A data analysis engine 132 may be an application that performs a computational analysis on at least some of the time-series data points stored in the appliance storage area 120 to generate knowledge or observations. As such, a data analysis engine 132 may generate a new set of data points or observations. The new knowledge, new observations, or new data points may provide a posteriori analysis of aspects of the process plant 10 (e.g., diagnostics or trouble shooting), and/or may provide a priori predictions (e.g., prognostics) corresponding to the process plant 10 [Examiner note: diagnostics of the data as processing the data); and		based on the processing of the data, identifying and resolving a problem relating to an operating environment in which the data was initially generated (Nixon [0100] A data analysis engine 132 may be an application that performs a computational analysis on at least some of the time-series data points stored in the appliance storage area 120 to generate knowledge or observations. As such, a data analysis engine 132 may generate a new set of data points or observations. The new knowledge, new observations, or new data points may provide a posteriori analysis of aspects of the process plant 10 (e.g., diagnostics or trouble shooting), and/or may provide a priori predictions (e.g., prognostics) corresponding to the process plant 10. [Examiner note: diagnostics or trouble shooting as identifying, provide a priori predictions corresponds to a part of a process of resolving a problem that is being resolving a problem. Process plant 10 corresponds to the operating environment in which the data was initially generated.). 
		Nixon teaches the limitations of the claimed invention (see discussion above).		However, Nixon does not explicitly disclose the resolution of the first portion of data is a result of a downscaling process that was performed on the first portion of data in which the first portion of data was stored in the data source at a rate different from a rate at which the second portion of data was stored in the data source.		Wendel teaches the resolution of the first portion of data is a result of a downscaling process that was performed on the first portion of data in which the first portion of data was stored in the data source at a rate different from a rate at which the second portion of data was stored in the data source ([0021], … old data available at reduced resolution may also be referred to as corresponding to subsampled set of the data as originally written into the data storage memory … With recent data being available at full temporal resolution and old data being available at a reduced temporal resolution …).
		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Wendel, which teaches to subsample old data to reduce temporal resolution into the teaching of Nixon to result in the limitation reading data from the data source, wherein the data read out from the data source are associated with respective timestamps that fall within the data time interval, and wherein a first portion of the data that is read out from the data source has a resolution that is lower than a resolution of a second portion of data that is read out from the data source, and the resolution of the first portion of data is a result of a downscaling process that was performed on the first portion of data in which the first portion of data was stored in the data source at a rate different from a rate at which the second portion of data was stored in the data source.
		One of ordinary skilled would be motivated to do so as incorporating Wendel’s teaching would help recovering older data at sufficient adequate level (Wendel [0021]). In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, storing event data for later query. This close relation between both of the references highly suggests an expectation of success when combined.
		Nixon in view of Wendel teaches the aforementioned limitations of the claimed invention (see discussion above).
		Nixon in view of Wendel does not explicitly disclose performing at least part of a data stream reconstruction process by ordering the read out data according to their respective timestamp and then inserting the ordered data into an empty reconstruction stream database and combining the inserted data from the data source with respective data read from one or more other data sources so as to create at least part of a data stream having a resolution that is higher than the resolution of the first portion of data.
		Baynger teaches performing at least part of a data stream reconstruction process by ordering the read out data according to their respective timestamp and then inserting the ordered data into an empty reconstruction stream database and combining the inserted data from the data source with respective data read from one or more other data sources so as to create at least part of a data stream having a resolution that is higher than the resolution of the first portion of data ([0010], … the first portion capable of reconstructing a reduced quality reproduction of the complete digital data stream … second portion of the complete digital data stream; and wherein the first and second subsets are combinable to reconstruct a high quality reproduction of the complete digital data stream; [0019], … multiple streams of data can be combined to provide a high quality, or high resolution; Fig. 2 and Fig. 3:
    PNG
    media_image2.png
    466
    626
    media_image2.png
    Greyscale

para. [0029], with the time index increasing from left to right … one can make use of all frames from both streams with a combined frame rate of five times the frame rate of the first stream alone;  see also Abstract, para. [0020]-[0025], [0009]; Fig. 6

    PNG
    media_image3.png
    916
    399
    media_image3.png
    Greyscale

; Fig. 6 block 154, Record each of the plurality of data streams separately; [Examiner note: the recording each partitioned data streams from block 152 corresponds to the inserting a lower resolution data portion into an empty database, see para. [0020], creating partitioned streams … reduced frame rate]).		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Baynger into the teaching of Nixon in view of Wendel to result in the limitations of the claimed invention.		One of ordinary skilled would be motivated to do so as incorporating Baynger’s teaching would help storage efficiency while also providing high resolution data when needed. In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, storing event data for later retrieval. This close relation between both of the references highly suggests an expectation of success when combined.

Regarding claim 2, Nixon in view of Wendel and Baynger teaches the method as recited in claim 1, wherein one of the data sources is an loT edge device that comprises a sensor (Nixon [0003] Distributed process control systems, like those used in chemical, petroleum or other process plants, typically include one or more process controllers communicatively coupled to one or more field devices via analog, digital or combined analog/digital buses, or via a wireless communication link or network. The field devices, which may be, for example, valves, valve positioners, switches and transmitters (e.g., temperature, pressure, level and flow rate sensors; Nixon [0053] The wired field devices 15-22 may be any types of devices, such as sensors).
	Regarding claim 3, Nixon in view of Wendel and Baynger teaches the method as recited in claim 1, wherein the data stream resolution is full resolution (Nixon [0047] Each of the nodes 110, 112 (and, optionally, at least one of the other nodes 115) may be configured to automatically collect or cache real-time data and to cause the collected/cached data to be delivered to the big data appliance 102 and/or to other nodes 108 without requiring lossy data compression, data sub-sampling, or configuring the node for data collection purposes … the process control big data system 100 may automatically collect all data that is generated by, received at, or obtained by the node at the rate at which the data is generated, received or obtained, and may cause the collected data to be delivered in high fidelity (e.g., without using lossy data compression or any other techniques that may cause loss of original information) to the process control big data appliance 102 and, optionally, to other nodes 108 of the network 100; [Examiner note: since the instant specification does not define what full resolution is, the original information, without any lost of data such as due to compression or sub-sampling.  As a result, Nixon teaches the equivalent limitation as that of the claimed invention]).	Regarding claim 8, Nixon in view of Wendel and Baynger teaches the method as recited in claim 1, wherein data stored by a first one of the devices was generated by that first device (Nixon Fig. 1:
    PNG
    media_image4.png
    699
    908
    media_image4.png
    Greyscale
; Nixon [0034] … the process control system big data network 100 may collect and store data generated … such as data related to costs of raw materials, expected arrival times of parts or equipment, weather data, and other external data. If desired, all data that is generated, received, or observed by all nodes 108; Nixon [0037] …  “provider nodes 110” or “provider devices 110,” may include one or more nodes or devices that generate, route, and/or receive process control data … Examples of provider devices or nodes 110 may include directed to generating and/or operating on process control data to control a process, e.g., wired and wireless field devices, controllers, or input/output (I/O devices). ).
	Regarding claim 11-13 and 18, the claims are media claims corresponds to method claims 1-3 and 8.  The claims 11-13 and 18 are rejected for the same reasons as that of claims 1-3 and 8.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon in view of Wendel, Baynger and further in view of FLASHER et al. (US 20190208386 A1, hereinafter Flasher).	Regarding claim 4, Nixon in view of Wendel and Baynger teaches the method as recited in claim 1.		Nixon in view of Wendel and Baynger does not explicitly disclose checking the data stream to determine whether or not the data stream has been fully reconstructed such that there are no remaining data sources from which data stored during the time interval has not already been read out and combined into the data stream.		Flasher teaches checking the data stream to determine whether or not the data stream has been fully reconstructed such that there are no remaining data sources from which data stored  ([Examiner note: the crossed over text is taught by Nixon, see discussion above)]; Flasher [0007] …  a list comprising source systems; d) identifying a next source system from the list; e) querying the next source system for all or some of the missing data; f) removing the next source system from the list; and g) based on determining the next source system has all of the missing data, transmitting all of the missing data to the requestor, or based on determining the next source system does not have all of the missing data, iteratively performing steps d)-h) until the list is empty or all of the missing data has been transmitted to the requestor).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Flasher, which teaches checking for the missing data and checking for the remaining of data sources to be processed, into the combined teachings of Nixon, Wendel and Baynger to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Flasher and Nixon teaches combining data from multiple data sources, including sensor devices and historical data.  Incorporating Flasher’s teaching would help creating a flexible system for collecting and analyzing data (Flasher [0004]).

	Regarding independent claim 14, the same rationale applies to claim 14 since it recites similar limitations as those of independent 4.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon in view of Wendel, Baynger and further in view of Mignet et al. (US 20090070347 A1, hereinafter Mignet).
the method as recited in claim 1, wherein one of the data sources is a time series database (Nixon Fig. 3
    PNG
    media_image5.png
    595
    779
    media_image5.png
    Greyscale
Nixon [0089] As illustrated in FIG. 3, each of the nodes 11, 12, 35 and 78 includes a respective scanner S.sub.11, S.sub.12, S.sub.35, S.sub.78 to capture data that is generated, received or otherwise observed by the node 11, 12, 35 and 78. … As such, the captured data includes time-series data or real-time data. Each of the memories M.sub.11, M.sub.12, M.sub.35 and M.sub.78 may store and cache the captured data using the schema utilized by the process control big data storage area 120.).		However, Nixon in view of Wendel and Baynger does not explicitly disclose data stored in the time series database has a higher resolution than a resolution of data stored in another of the data sources.		Mignet teaches data stored in the time series database has a higher resolution than a resolution of data stored in another of the data sources (Mignet Fig. 1:
    PNG
    media_image6.png
    620
    914
    media_image6.png
    Greyscale
.; Mignet [0020] … the database 108 includes warehouse data 110 and history data 112. The warehouse data 110 may include long-term time series of historical data, such as summarized performance parameters associated with the monitored platform 106, as written via a warehouse engine 114. The history data 112 may include shorter-term time series of historical data as written via a history processing engine 116, e.g., the last fifty hours of performance parameters from the monitored platform 106; Mignet, [0025] At block 206, the CL 124 applies the amount of compression, as determined in block 204, to each of the time frames. In exemplary embodiments, a greater amount of compression is applied to older time frames than to younger time frames. For multiple series of historical data, the CL 124 may apply multiple dimension compression. Using multiple dimension compression, older series of the historical data can be compressed as a two-dimensional image, and younger series of the historical data can be compressed in a single dimension. This approach may provide greater compression for the older series reduced granularity; [Examiner note: history data 112 corresponds to the data source with higher resolution]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mignet, which teaches to compress and archive older time series data with higher compression ratio to produce lower resolution data, into the combined teachings of Nixon in view of Wendel and Baynger to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Mignet and Nixon teaches reconstructing time series data from multiple sources.  Incorporating the teaching of Mignet would help increase efficiency of archival and reconstruction of historical data (Mignet [0049]).
	Claim 15 is a media claim corresponding to the method claim 5.  The claim 15 is rejected for the same reasons as that of the claim 5.

Claims 7, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon in view of Wendel, Baynger and further in view of Arnon et al. (US 6424999 B1, hereinafter Arnon).	Regarding claim 7, Nixon in view of Wendel and Baynger teaches the method as recited in claim 1.
		But Nixon in view of Wendel and Baynger does not explicitly teach wherein the data is retrieved from the data sources in a particular order of the data sources.		However, Arnon teaches a method for backup data from multiple sources wherein the data is retrieved from the data sources in a particular order of the data sources (Arnon col. 8 lines 59-67 … With reference to FIG. 2A, the mass storage subsystem 12(m) initially provides to the backup control module 14 identification information identifying the disk extent(s) or portion(s) thereof whose information is to be transferred by the backup control module 14 To the mass storage subsystem 12(m) during the restore operation (step 100). Thereafter, the backup control module 14 will determine an optimal ordering of the disk extent(s) or portion(s) thereof for retrieval from the backup media 15 (step 101) … [Examiner note: the disk extent(s) or portions(s) corresponds to data sources. The optimal ordering of the disk extent(s) or portion(s) corresponds to the particular order of the data sources]).		It is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Arnon to the combined teachings of Nixon, Wendel and Baynger to result in the limitation data is retrieved from the data sources in a particular order of the data sources.
		One of ordinary skilled would be motivated to do so as it provides an optimal data retrieval for backup (Arnon col. 8 lines 65-67 The optimal ordering of the disk extent(s) or portion(s) corresponds to the particular order of the data sources).

	Regarding claim 9, Nixon in view of Wendel and Baynger teaches the method as recited in claim 1.
 wherein data is retrieved from the data sources in the following order, from first to last: an active time series database; an IoT device; one or more database backups from newest to oldest; and one or more IoT device backups from newest to oldest.
		However, Arnon teaches wherein data is retrieved from the data sources in the following order, from first to last: an active time series database; an IoT device; one or more database backups from newest to oldest; and one or more IoT device backups from newest to oldest (Arnon col. 8 lines 59-67 … With reference to FIG. 2A, the mass storage subsystem 12(m) initially provides to the backup control module 14 identification information identifying the disk extent(s) or portion(s) thereof whose information is to be transferred by the backup control module 14 To the mass storage subsystem 12(m) during the restore operation (step 100). Thereafter, the backup control module 14 will determine an optimal ordering of the disk extent(s) or portion(s) thereof for retrieval from the backup media 15 (step 101) … [Examiner note: the disk extent(s) or portions(s) corresponds to data sources. The optimal ordering of the disk extent(s) or portion(s) corresponds to the particular order of the data sources. The examiner interpret the limitation as requiring the particular order the data sources to be performed, while not all data sources need to be present, as long as the same order is performed, it would meet the limitation of the claimed invention. The instant application’s specification describing the order of data sources being determined to optimize cost/speed without specific of how the cost or speed being calculated together to determine the order (see paragraph [0054]).  Arnon teaches the ordering being . 		It is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Arnon to the combined teachings of Nixon, Wendel and Baynger to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as it provides an optimal data retrieval for backup (Arnon col. 8 lines 65-67).
	
	Claims 17 and 19 are media claims corresponding to the method claims 7 and 9.  The claims 17 and 19 are rejected for the same reasons as that of the claims 7 and 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon in view of Wendel, Baynger and further in view of Maheshwari et al. (US 20170155537 A1, hereinafter Maheshwari).	Regarding claim 10, Nixon in view of Wendel and Baynger teaches the method as recited in claim 1, wherein one of the data sources is a time series database (Nixon Fig. 3
    PNG
    media_image5.png
    595
    779
    media_image5.png
    Greyscale
Nixon [0089] As illustrated in FIG. 3, each of the nodes 11, 12, 35 and 78 includes a respective scanner S.sub.11, S.sub.12, S.sub.35, S.sub.78 to capture data that is generated, received or otherwise observed by the node 11, 12, 35 and 78. … As such, the captured data includes time-series data or real-time data. Each of the memories M.sub.11, M.sub.12, M.sub.35 and M.sub.78 may store and cache the captured data using the schema utilized by the process control big data storage area 120).
		Nixon in view of Wendel and Baynger does not explicitly disclose data stored in the time series database is newer than data stored in any of the other.		Maheshwari  teaches data stored in the time series database is newer than data stored in any of the other data sources (Maheshwari [0057] First, a current time-series data 402 may be obtained, and one or more intervals 408 of aggregated time-series data 406 within current window 404 may be generated. Current window 404 may represent a sliding window that tracks the current time, such as the most recent two hours of time-series data 402; Maheshwari [0090] Initially, a current window of one or more intervals of time-series data collected from a monitored system is obtained (operation 802). For example, the current window may include the most recent two hours of time-series data collected from one or more computer systems, servers, data centers, and/or applications [Examiner note: Maheshwari discloses collecting data from one or more sources within a time window.  Maheshwari further discloses that the data retrieved from one of the sources is the most recent; Although Maheshwari teaches the limitation, this limitation is a description of data source without any step positively recited that causes the data in the time series database newer than data stored in any of the other data sources.  This is also interpreted as an intended use without any effect on the structure of the limitation since there is no steps recited to carry out this limitation (i.e "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’", see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)), also see MPEP 2111.04.  As a result, the reference teaches the limitation.]).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Maheshwari, which teaches to obtain data from multiple data sources to create a data stream that have one of the data source having most recent data, into the combined 
		One of ordinary skilled would be motivated to do so as both Maheshwari and Nixon teaches gather time series data from multiple data sources to create a data stream for analysis, detection and addressing problems.  Furthermore incorporating Maheshwari’s teaching would help provide relevant analysis result and improved resolution of problems found (Maheshwari [0048]).

	Regarding claim 20, the claim is media claim corresponding to the method claim 10.  The claim 20 is rejected for the same reasons as that of the claim 10.
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10871584 B2 - data may be collected in one or more databases and/or transmitted on or offsite. The data may be historical data, real time data, or combinations thereof. The real time data may be used in real time, or stored for later use. The data may also be combined with historical data or other 
US 8346956 B2 - all rendered layers of the image will be delivered to the client browser so the browser will display the original high-resolution image.
US 20180365571 A1 - data retrieval component retrieves each data point of the time-series at the determined retrieval time from multiple data sources. The real-time data monitoring system is configured to process the retrieved data points of the time-series to generate multiple real-time alerts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY HUY HO whose telephone number is (571)272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 




09/07/2021
/V.H.H/
Examiner, Art Unit 2162     

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162